Citation Nr: 1714851	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).
 
2.  Entitlement to service connection for TB fibers of the left testicle and prostate. 

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to October 1960, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the Board in December 2013.  The Board remanded the claim in February 2014. 

In a February 2016 decision the Board denied the claims listed above.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's February 2016 decision with regard to the above listed claims and remanded for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 Board remand it was found that an October 2008 letter from the Veteran's private provider raised the possibility that the Veteran's claimed TB, TB fibers of the left testicle and prostate, and prostate cancer were related to active duty.  The Board remanded the claims to obtain a VA medical opinion.

In March 2014 the Veteran was afforded a VA medical examination.  After examination, the examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran indicated that he was not involved in military duty in Southeast Asia and was not in Vietnam.  It was noted that the Veteran was treated in service for urethritis, one time due to gonococcal and one time due to non-gonococcal, but there were no reports of epididymitis while in the military.  The examiner further noted that there was no report of tuberculosis in the Veteran's military records.  The examiner stated that a medical resource confirmed that the presence of granuloma in the testicle can lead to a diagnosis of tuberculosis but that cultures must be done to verify this.  There was no record that such cultures were ever performed; rather the Veteran was simply given tuberculosis medication for an extended period of time.

Thereafter, in February 2016 the Board denied service connection finding the March 2014 examiner's opinion to be more probative than the statement of the Veteran's provider dated in October 2008.

In December 2016, the parties to the JMR agreed that the Board relied upon evidence developed or obtained since the issuance of the most recent Supplemental Statement of the Case in rendering its decision, namely information from websites of the World Health Organization (WHO) and the Centers for Disease Control and Prevention (CDC) with regard to whether Korea is listed as a country endemic for TB.  On remand, the Veteran should be provided notice of that information and an opportunity to respond.  

The parties to the JMR further agreed that the Board's reasons and bases were inadequate as it relied upon the information in finding the March 2014 VA medical opinion more probative than the October 2008 statement of the Veteran's private provider.

The October 2008 private opinion is not adequate as it states "possible infection with tuberculosis" and indicates that tuberculosis is endemic in Asia without substantiation.  The March 2014 VA opinion is inadequate because it is inconsistent with regard to whether the Veteran was diagnosed with TB.  Initially, the examiner noted that the Veteran had been diagnosed with TB identified as granulomatous disease left testicle.  However, later, the examiner states that this could not be confirmed without specific cultures.  In addition, the Board notes that in July 2007 the Veteran was noted to have had a purified protein derivative (PPD) test done in March 2007 that was negative and a TB PCR was negative.  The results of these tests are not specifically considered by the private provider or the VA medical examiner.  Lastly, the VA examiner did not comment on whether TB was endemic in Korea at the time of the Veteran's service.  Therefore, the Board finds that remand for a medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

As agreed by the parties to the JMR, the issue of entitlement to service connection for prostate cancer is inextricably intertwined with the issues regarding service connection for TB.  Thus, the Board will defer adjudication of the issue of entitlement to service connection for prostate cancer until the issues regarding service connection for TB are adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran notice of the information below (relied upon in the February 2016 decision) and provide him an adequate time to respond.  

http://www.cdc.gov/tb/publications/ltbi/appendixb.htm, "Identifying Persons form High-Risk Countries,"; http://www.stoptb.org/countries/tbdata.asp, "Tuberculosis Profiles by Country.").  

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any TB, TB fibers of the left testicle and prostate, and prostate cancer that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current TB, TB fibers of the left testicle and prostate, or prostate cancer is causally related to the Veteran's active duty, including service in Asia.  

In rendering the opinion the examiner must provide a statement, with supporting literature, regarding whether TB was endemic in Korea at the time of the Veteran's service.

The examiner should also comment on the significance of the 2007 negative PPD test and negative TB PCR.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

